DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to Application filed 04/29/2020 and Response filed 07/06/2020.
No priority date is claimed.  Therefore, the effective filing date of this application is 04/29/2020.
No claim has been amended.  Currently, claims 1-20 are pending.

Remarks

Regarding claim 11, claim 11 recites a system comprising one or more processors and a memory (i.e., hardware components (see Specification, [0034]), which is directed to a machine (i.e., a statutory category of invention).  In addition, claim 11 reciting an improved method/technique for de-duplicating data using both full fingerprints and shortened fingerprints associated with data segments is not directed to any judicial exception, including a nature of law, a natural phenomenon or any abstract idea identified by the courts as defined in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and the October 2019 Update.  Therefore, claim 11 as well as its dependent claims 12-19 are eligible under 35 U.S.C. §101 according to the 2019 PEG and the October 2019 Update.

Regarding claim 20, claim 20 recites a machine-readable storage device embodying instructions, which is directed to an article of manufacture (i.e., a statutory category of invention).  In addition, claim 20 reciting an improved method/technique for de-duplicating data using both full fingerprints and shortened fingerprints associated with data segments is not directed to any judicial exception, including a nature of law, a natural phenomenon or any abstract idea identified by the courts as defined in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and the October 2019 Update.  Therefore, claim 20 is eligible under 35 U.S.C. §101 according to the 2019 PEG and the October 2019 Update.

Claim Objections

Claims 4 and 14 are objected to because of the following informalities:  

Regarding claim 4, two instances of “one or more non-aligned second segments” in line 5 and line 7 should be changed to “one or more second non-aligned segments” for being consistent in claim language.

Regarding claim 14, two instances of “one or more non-aligned second segments” in line 5 and line 7 should be changed to “one or more second non-aligned segments” for being consistent in claim language.

Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the duplicate aligned segment" in line 16.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 3, it is unclear regarding the recitation “wherein the duplicate non-aligned segments are segments that are determined to not have aligned segments with matching full fingerprints”, which raises questions regarding “aligned segments with matching full fingerprints” as well as how segments can have or not have aligned segments with matching full fingerprints.  As a suggestion, the recitation can be amended as “wherein the duplicate non-aligned segments are segments with matching full fingerprints and having different positions in the first dataset and the second dataset”.

4 recites the limitation "the first shortened fingerprint" in line 7.  There is insufficient antecedent basis for this limitation in the claim.

Claim 11 recites the limitation "the duplicate aligned segment" in line 21.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 13, it is unclear regarding the recitation “wherein the duplicate non-aligned segments are segments that are determined to not have aligned segments with matching full fingerprints”, which raises questions regarding “aligned segments with matching full fingerprint” as well as how segments can have or not have aligned segments with matching full fingerprints.  As a suggestion, the recitation can be amended as “wherein the duplicate non-aligned segments are segments with matching full fingerprints and having different positions in the first dataset and the second dataset”.

Claim 14 recites the limitation "the first shortened fingerprint" in line 7.  There is insufficient antecedent basis for this limitation in the claim.

Claim 20 recites the limitation "the duplicate aligned segment" in line 17.  There is insufficient antecedent basis for this limitation in the claim.

Other dependent claims are rejected as incorporating and failing to resolve the deficiencies of the rejected independent claims 1 and 11 upon which they depend correspondingly.
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because:

Regarding claim 1, the claim recites a method not being performed by or tied to a machine, which can be interpreted a mental/manual process, e.g., illustrated by a pen and a paper.  The mental/manual process is not directed to any statutory category of invention (e.g., process, machine, manufacture or composition of matter) and, therefore, directed to non-statutory subject matter.

Other dependent claims 2-10 are rejected as incorporation and failing to resolve the deficiency of the rejected independent claim 1 upon which they depend.

Allowable Subject Matter

Claims 11-20 would be allowable if rewritten or amended to overcome claim objections and/or the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
There is no prior art rejection for claims 1-20.

Examiner’s statement for allowable subject matter is as follows:

The prior art of record fails to teach, suggest or render obvious to the feature “duplicating the first dataset and the second dataset by removing duplicate aligned segments using full fingerprints followed by removing duplicate non-aligned segments using shortened fingerprints, the duplicate non-aligned segments being remaining segments not removed as aligned segments, the duplicate aligned segments having a same position in the first dataset and the second dataset, the duplicate non-aligned segment having different positions in the first dataset and the second dataset” as similarly recited in independent claims 1, 11 and 20.












Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG THAO CAO whose telephone number is (571)272-2735. The examiner can normally be reached Monday - Friday: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Phuong Thao Cao/Primary Examiner, Art Unit 2164